Citation Nr: 1756345	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  10-29 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for bilateral pes planus.

2.  Entitlement to an increased rating in excess of 20 percent for degenerative joint disease of the thoracolumbar spine. 

3.  Entitlement to an increased rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1968 to January 1993.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that a May 2011 rating decision denied a rating in excess of 10 percent for a left knee disability, denied a rating in excess of 10 percent for a right knee disability, and denied entitlement to service connection for sleep apnea.  In June 2011, the Veteran filed a Notice of Disagreement with the May 2011 rating decisions.  In October 2013, the RO issued a Statement of the Case; however, the Veteran did not file a timely substantive appeal.  As such, these issues are not before the Board for consideration.

The issue of an increased rating in excess of 20 percent for degenerative joint disease of the thoracolumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's bilateral foot plantar fasciitis disability more nearly approximates marked pronation in both feet, extreme tenderness of the plantar surfaces of the feet, not improved by orthopedic shoes.

2.  The Veteran's hypertension has been manifested by diastolic pressure that is predominantly less than 110 and systolic pressure that is predominantly less than 200.




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent rating for bilateral foot plantar fasciitis have been met for the rating period on appeal.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2017).

2.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.71a.

Rating Analysis for Bilateral Plantar Fasciitis Disability

The Veteran maintains that his bilateral plantar fasciitis is more severe than what is contemplated by the currently assigned 30 percent rating. 

The Board notes that a September 2009 rating decision continued 10 percent ratings for the Veteran's right and left foot plantar fasciitis.  In an August 2016 rating decision code sheet, the RO indicated that previous rating decision had granted multiple evaluations for the Veteran's bilateral pes planus; however, the code sheet had been corrected and reflected a combined evaluation for 30 percent for pes planus.  As such, the Veteran has been in receipt of a 30 percent rating for the entire increased rating period on appeal.   

The Veteran's bilateral plantar fasciitis disability has been rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  Diagnostic Code 5276 for acquired flatfoot provides a 50 percent rating for pronounced bilateral acquired pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendon Achilles on manipulation, which is not improved by orthopedic shoes or appliances.  A 30 percent rating is assigned for severe bilateral pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  A 10 percent rating is warranted for moderate pes planus where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendon Achilles and pain on manipulation and use of the feet.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board also notes that, although Diagnostic Code 5284 contemplates residuals of foot injuries, the Board finds that the Veteran's bilateral foot disability, which specifically includes a diagnosis of plantar fasciitis, is more appropriately rated under Diagnostic Code 5276 for acquired flatfoot.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's bilateral plantar fasciitis disability warrants a 50 percent rating throughout the entire rating period on appeal.

The evidence includes an October 2009 VA examination.  During the evaluation, the Veteran reported numbness and tingling to both feet daily.  He also complained of pain, fatigability, and lack of endurance with weight bearing.  The pain was also aggravated by prolonged standing, walking, and even at rest.  Upon examination, there was no edema, instability, or weakness.  The Veteran had tenderness to the plantar feet at medial and lateral arch and on his heels.  He was unable to rise on his toes, but was able to rise on his heels with some pain and difficulty.  His gait was slow, but normal.  There was no callosities or unusual shoe wear pattern.  The alignment of the Achilles tendon was normal on both feet.  The Veteran was also diagnosed with bilateral hallux valgus.  

During a July 2012 VA examination, the Veteran reported that he was given inserts at VA, but the pain in his feet was still present.  The examiner indicated that the Veteran had bilateral hallux valgus with bunions and "very flat feet bilaterally" with pain with palpation on plantar aspect of heels and arches.  The Board finds the July 2012 VA examination to be of reduced probative value as the examiner did not address the specific criteria under DC 5276.  

Private treatment records dated in May and June 2016 from the Hanger Clinic indicate that the Veteran had been prescribed orthotics, but they did not provide any relief.  Further, during examination, the Veteran reported that he had several years of "severe" pain in his feet.  The physician indicated that the Veteran had previously diagnosed with plantar fasciitis with severe pes planus.  It was specifically noted that the Veteran was in "so much pain that he cringes when his foot is palpated."  Further, the Veteran was noted to be casted in "slight" pronation as he could not tolerate full correction.  

Upon review of all the evidence of record, both lay and medical, the Board finds that a 50 percent rating is warranted for the entire rating period on appeal for bilateral plantar fasciitis.  The Board notes that the conjunctive form is not specifically employed in the enumeration of rating criteria under Diagnostic Code 5276; therefore, it is not required that all the manifestations that are listed be shown. See Dyess v. Derwinski, 1 Vet. App. 448 (1991); see also Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (the cases in which the CAVC has indicated that 
38 C.F.R. § 4.21 applies are those in which the diagnostic criteria are not clearly joined in the conjunctive). 

In this case, the Veteran has credibly reported that he experiences severe pain in his feet.  Further, private treatment records specifically noted that the Veteran's bilateral plantar fasciitis was manifested by severe pain on palpation.   The Veteran was also noted to be casted in "slight" pronation as he could not tolerate full correction.  This demonstrates to the Board that the Veteran's pronation was so severe that, even with casting, he continued to have some slight pronation and could not be fully corrected.  The Board finds that this more nearly approximates marked pronation.  Notably, the Veteran's use of orthotics have not provided relief for his symptoms.  See July 2012 VA examination report and June 2016 private treatment record from the Hanger Clinic.

The Board finds that these symptoms (including marked pronation, extreme tenderness to of plantar surfaces of the feet, pain on manipulation and use accentuated, and the lack of improvement by orthotics) are specifically contemplated under Diagnostic Code 5276 for both severe and pronounced acquired flatfoot disability.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 50 percent disability rating for the Veteran's bilateral plantar fasciitis disability is warranted.  As this is the maximum rating under DC 5276, a higher rating is not permitted.  

The Board further finds that the record does not reasonably raise the issue of whether the Veteran is incapable of obtaining and maintaining substantially gainful employment due to his service connected disabilities.  According to Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for a higher rating may require a determination as to whether he is entitled to a total disability rating based on individual unemployability (TDIU).  The evidence shows that the Veteran is employed.  As such, the Board finds that the issue of TDIU has not been reasonably raised by the record and thus is not within the scope of the appeal.
Rating Analysis for Hypertension Disability

The Veteran maintains that his hypertension is more severe than what is contemplated by the currently assigned 10 percent rating. 

Ratings for hypertensive vascular disease are assigned under Diagnostic Code 7101. Under that diagnostic code, a 60 percent rating is for assignment if diastolic pressure is predominantly 130 or more; a 40 percent rating is assigned if diastolic pressure is predominantly 120 or more; a 20 percent rating is assigned if diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more; a 10 percent rating is assigned if diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure that is predominantly 100 or more who requires continuous medication for control.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101.

The relevant evidence of record includes a July 2012 VA hypertension examination.  At that time, the Veteran's blood pressure readings were 138/76, 128/84, and 133/92.  

Following the July 2012 VA examination, VA treatment records reflect various blood pressure readings.  For example, in January 2014, the Veteran had a reading of 137/100, and in March 2014, the Veteran had a reading of 164/109.  In a September 2015 VA treatment record, the Veteran indicated that he went to the dentist and they could not clean his teeth due to high blood pressure.  One week later, the Veteran returned to the dentist and had the same issue.  That notwithstanding, during the September 2015 treatment note, the Veteran's blood pressure was 146/100.  

The remaining VA treatment records have been reviewed, but do not indicate blood pressure readings higher than during the March 2014 VA treatment record (i. e., 164/109).  In other words, the Veteran has not had any readings which show diastolic pressure to 110 or more, or systolic pressure 200 or more.  Consequently, there is also no evidence that his diastolic pressure is predominantly 110 or more, or 200 or more (systolic pressure).  

For these reasons, the Board finds that a rating in excess of 10 percent for hypertension is not warranted. 

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A 50 percent rating for bilateral foot plantar fasciitis is granted.

A rating in excess of 10 percent for hypertension is denied.


REMAND

Thoracolumbar Spine Disability

The Veteran maintains that his back disability is more severe than what is contemplated by the currently assigned 20 percent rating.  

The Veteran was last afforded a VA spine examination in July 2012, more than 5 years ago.  At that time, the Veteran had forward flexion to 40 degrees and the examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.

Since the July 2012 VA examination, the Veteran has indicated that his disabilities are now "severe."  See Veteran's statement dated February 2017.  Moreover, in a December 2016 VA primary care note, the Veteran complained of longstanding low back pain with pain radiating to the medial buttocks on both sides.  A diagnosis of lumbago with bilateral sciatica was indicated.  

Given the Veteran's assertions of worsening symptoms and the new diagnosis of sciatica, the Board finds that a new VA spine examination is warranted to assist in determining the current severity of his spine disability and any associated neurological disabilities.    

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records and associate them with the electronic claims file.

2.  Then, schedule the Veteran for an appropriate VA spine examination in order to assess the current severity of his thoracolumbar spine disability, to include any related neurological disorders.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the record should be reviewed by the VA examiner in connection with the examination.

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


